
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 289
		IN THE HOUSE OF REPRESENTATIVES
		
			June 1, 2011
			Ms. Lee of California
			 (for herself, Mrs. Christensen,
			 Mr. Lewis of Georgia,
			 Ms. Moore,
			 Mr. Rush, Mr. Sablan, Mr.
			 Serrano, Mr. Towns,
			 Ms. Clarke of New York,
			 Mr. Meeks,
			 Ms. Wilson of Florida,
			 Mr. Conyers,
			 Mr. Hastings of Florida,
			 Mr. Payne,
			 Mr. Rangel, and
			 Ms. Richardson) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the significance of National
		  Caribbean-American Heritage Month.
	
	
		Whereas people of Caribbean heritage are found in every
			 State of the Union;
		Whereas emigration from the Caribbean region to the
			 American colonies began as early as 1619 with the arrival of indentured workers
			 in Jamestown, Virginia;
		Whereas during the 17th, 18th, and 19th centuries, a
			 significant number of slaves from the Caribbean region were brought to the
			 United States;
		Whereas since 1820, millions of people have emigrated from
			 the Caribbean region to the United States;
		Whereas like the United States, the countries of the
			 Caribbean faced obstacles of slavery and colonialism and struggled for
			 independence;
		Whereas also like the United States, the people of the
			 Caribbean region have diverse racial, ethnic, cultural, and religious
			 backgrounds;
		Whereas the independence movements throughout the
			 Caribbean during the 1960s and the consequential establishment of independent
			 democratic countries in the Caribbean strengthened ties between the region and
			 the United States;
		Whereas Alexander Hamilton, a founding father of the
			 United States and the first Secretary of the Treasury, was born in the
			 Caribbean;
		Whereas many influential Caribbean-Americans have
			 contributed to the rich history of the United States, including Jean Baptiste
			 Pointe du Sable, the pioneer settler of Chicago; Claude McKay, a poet of the
			 Harlem Renaissance; James Weldon Johnson, the writer of the Black National
			 Anthem; Celia Cruz, the world-renowned queen of Salsa music; and Shirley
			 Chisholm, the first African-American Congresswoman and first African-American
			 woman candidate for President;
		Whereas the many influential Caribbean-Americans in the
			 history of the United States also include Colin Powell, the first
			 African-American Secretary of State; Sidney Poitier, the first African-American
			 actor to receive the Academy Award for best actor in a leading role; Harry
			 Belafonte, a musician, actor, and activist; Al Roker, a meteorologist and
			 television personality; and Roberto Clemente, the first Latino inducted into
			 the baseball hall of fame;
		Whereas Caribbean-Americans have played an active role in
			 the civil rights movement and other social and political movements in the
			 United States;
		Whereas Caribbean-Americans have contributed greatly to
			 the fine arts, education, business, literature, journalism, sports, fashion,
			 politics, government, the military, music, science, technology, and other
			 fields in the United States;
		Whereas Caribbean-Americans share their culture through
			 festivals, carnivals, music, dance, film, and literature, which enrich the
			 cultural landscape of the United States;
		Whereas the countries of the Caribbean are important
			 economic partners of the United States;
		Whereas the countries of the Caribbean represent the
			 United States third border;
		Whereas the people of the Caribbean region share the hopes
			 and aspirations of the people of the United States for peace and prosperity
			 throughout the Western Hemisphere and the rest of the world;
		Whereas since the passage of H. Con. Res. 71 in the 109th
			 Congress by both the Senate and the House of Representatives, a proclamation
			 has been issued annually by the President declaring June National
			 Caribbean-American Heritage Month; and
		Whereas June is an appropriate month to establish a
			 Caribbean-American Heritage Month: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of
			 Caribbean-American Heritage Month;
			(2)encourages the
			 people of the United States to observe Caribbean-American Heritage Month with
			 appropriate ceremonies, celebrations, and activities; and
			(3)affirms that—
				(A)the contributions
			 of Caribbean-Americans are a significant part of the history, progress, and
			 heritage of the United States; and
				(B)the ethnic and
			 racial diversity of the United States enriches and strengthens the
			 Nation.
				
